PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SHIRLEY PRESLEY,                          
                   Plaintiff-Appellant,
                   v.
                                                 No. 05-2344
CITY OF CHARLOTTESVILLE; RIVANNA
TRAILS FOUNDATION,
             Defendants-Appellees.
                                          
            Appeal from the United States District Court
       for the Western District of Virginia, at Charlottesville.
                 Norman K. Moon, District Judge.
                           (CA-05-10-3)

                           Argued: May 25, 2006

                        Decided: September 22, 2006

     Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.



Affirmed in part, reversed in part, and remanded by published opin-
ion. Judge Motz wrote the opinion, in which Judge Shedd joined.
Judge Traxler wrote a separate opinion concurring in part and dissent-
ing in part.


                                COUNSEL

ARGUED: Deborah Chasen Wyatt, WYATT & ARMSTRONG,
P.L.C., Charlottesville, Virginia, for Appellant. Stanley Paul Well-
man, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Rich-
mond, Virginia; Alvaro Antonio Inigo, TAYLOR & ZUNKA, LTD.,
2                 PRESLEY v. CITY OF CHARLOTTESVILLE
Charlottesville, Virginia, for Appellees. ON BRIEF: Joseph Robin-
son, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Rich-
mond, Virginia, for Appellee Rivanna Trails Foundation.



                               OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Shirley Presley, a long-time resident of Charlottesville, Virginia,
brought this 42 U.S.C. § 1983 (2000) action against the City of Char-
lottesville and the Rivanna Trails Foundation ("RTF"), a nonprofit
private corporation (collectively, the Defendants).1 She alleges that,
without her consent, the Defendants conspired to publish a map that
showed a public trail crossing her yard. Presley further alleges that,
even after the Defendants realized their error, they did not correct it
but rather criminally prosecuted her when she herself took measures
to prevent trespasses on her property. Presley asserts that the Defen-
dants’ actions violated her Fourth Amendment and due process rights.
The district court granted the Defendants’ motions to dismiss Pres-
ley’s complaint for failure to state a claim upon which relief could be
granted. For the reasons that follow, we affirm in part, reverse in part,
and remand for further proceedings.

    1
   "[M]unicipal liability may be imposed for a single decision by munic-
ipal policymakers under appropriate circumstances." Pembaur v. City of
Cincinnati, 475 U.S. 469, 480 (1986). Although not entirely clear, Pres-
ley’s complaint seems to allege that she suffered constitutional depriva-
tions at the hands of City officials with final policy-making authority. If
proved, this would render the City liable under § 1983. Id. Moreover,
because Presley has alleged that the RTF engaged in "joint activity with"
City officials, conspiring to commit the various constitutional violations,
the RTF is also potentially liable under § 1983. Adickes v. S. H. Kress
& Co., 398 U.S. 144, 152 (1970); see, e.g., Soldal v. Cook County, 506
U.S. 56, 60 n.6 (1992) (holding that private party who seized plaintiff’s
property could be sued along with the county under § 1983 and the
Fourth Amendment when county police refused to stop "private action
that the officers knew was illegal").
                  PRESLEY v. CITY OF CHARLOTTESVILLE                   3
                                   I.

  We must take as true the factual allegations in Presley’s complaint.
Bass v. E.I. Dupont de Nemours & Co., 324 F.3d 761, 764 (4th Cir.
2003).

   Presley’s home and yard encompass less than an acre of land along
the Rivanna River. In 1998, without having obtained her consent, the
RTF began distributing a map that displayed a public trail — known
as the Rivanna trail — crossing a portion of Presley’s property. The
City publicized the RTF’s map on the City’s official website. Relying
on the Rivanna trail map, members of the public began traveling
across Presley’s yard, leaving behind trash, damaging the vegetation,
and sometimes even setting up overnight camp sites. Initially, Presley
did not realize the extent of the intrusion because she was caring for
her ailing husband in a nursing home. After her husband’s death in
2001, however, Presley became aware of the extent of the trail’s use
and began complaining to the RTF and the City about the trespasses.

   Although the Defendants acknowledged their error, they assertedly
neither changed the map nor stopped its distribution. Rather, several
RTF officials and members of the Charlottesville city council met
with Presley and asked her to give the Defendants an easement across
her property in exchange for favorable tax treatment and other official
favors (but not compensation). Presley refused.

   The intrusions by trespassers persisted and became more severe.
Presley called the City police several times to eject the trespassers,
but, although the police responded regularly, they could not stem the
tide. Presley then posted over one hundred "no trespassing" signs on
her property, all of which were defaced and destroyed. Finally, Pres-
ley installed razor wire along the perimeter of her property. City offi-
cials responded by revising a local ordinance to prohibit Presley’s
protective measures and then bringing a criminal prosecution against
her for violating that ordinance. The prosecution was later dismissed.

   When Presley filed this action in February 2005, the City and the
RTF still had not amended the trail map. Presley alleges that the
Defendants have engaged in a conspiracy to violate her constitutional
rights. Specifically, she asserts that the Defendants’ actions constitute
4                 PRESLEY v. CITY OF CHARLOTTESVILLE
an unreasonable Fourth Amendment seizure and deprive her of proce-
dural and substantive due process rights under the Fourteenth Amend-
ment.2 Pursuant to Federal Rule of Civil Procedure 12(b)(6), the
Defendants moved to dismiss the action for failure to state a claim.
The district court granted their motions, and Presley filed a timely
appeal.

   Before addressing the merits of this appeal, we note at the outset
that "[t]he purpose of Rule 12(b)(6) is to test the sufficiency of a com-
plaint" and not to "resolve contests surrounding the facts, the merits
of a claim, or the applicability of defenses." Edward v. City of Golds-
boro, 178 F.3d 231, 243 (4th Cir. 1999) (internal quotation marks
omitted). For this reason, a Rule 12(b)(6) motion should not be
granted "unless it appears beyond doubt that the plaintiff can prove
no set of facts in support of his claim which would entitle him to
relief." Conley v. Gibson, 355 U.S. 41, 45-46 (1957); see also Swier-
kiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002) (explaining that a
"court may dismiss a complaint only if it is clear that no relief could
be granted under any set of facts that could be proved consistent with
the allegations" (internal quotation marks omitted)). Moreover, when,
as here, a defendant seeks dismissal of a civil rights complaint, "we
must be especially solicitous of the wrongs alleged" and "must not
dismiss the complaint unless it appears to a certainty that the plaintiff
would not be entitled to relief under any legal theory which might
plausibly be suggested by the facts alleged." Edward, 178 F.3d at 244
(emphasis in original) (internal quotation marks omitted).

                                   II.

  We initially consider whether Presley has stated a claim under the
Fourth Amendment, which provides that "[t]he right of the people to
be secure in their persons, houses, papers, and effects, against unrea-
    2
   Presley’s original complaint did not expressly allege a Fourth Amend-
ment claim, but she subsequently sought and obtained the district court’s
approval to amend the complaint to add such a claim. Although no
amended complaint was ever filed, the district court treated the com-
plaint as amended and dismissed the Fourth Amendment claim. The
Defendants concede that the dismissal of this claim is properly before us
on appeal.
                  PRESLEY v. CITY OF CHARLOTTESVILLE                     5
sonable . . . seizures, shall not be violated." U.S. Const. amend. IV.
Presley alleges that an unreasonable seizure of her property occurred
here when private individuals trespassed onto her land due to the
active and knowing encouragement of the Defendants.

   The Fourth Amendment’s protections against unreasonable sei-
zures clearly extend to real property. See, e.g., United States v. James
Daniel Good Real Property, 510 U.S. 43, 52 (1993) (noting that the
Fourth Amendment applies to the seizure of a four-acre parcel of land
with a house); Freeman v. City of Dallas, 242 F.3d 642, 647 (5th Cir.
2001) (en banc) ("[T]he City seized the Freemans’ real property for
demolition.").3 Nevertheless, the district court held that Presley had
failed to allege a Fourth Amendment violation. The court offered two
grounds for its holding; we find neither persuasive.

                                    A.

   The district court held that Presley’s Fourth Amendment seizure
claim was foreclosed because it "merely amount[ed]" to a Fifth
Amendment takings claim. But the Supreme Court has time and again
considered multiple constitutional claims based on the same facts.
  3
     We recognize that the Fourth Amendment may not protect real prop-
erty other than a house and its surrounding curtilage. See Oliver v. United
States, 466 U.S. 170, 173, 176, 180 (1984) (holding that "open fields" —
land "over a mile" from defendant’s home and beyond its curtilage —
was not among "the places and things encompassed by [the Fourth
Amendment’s] protections"). But see James Daniel Good Real Property,
510 U.S. at 52 (holding that Fourth Amendment applies to entire four-
acre parcel). Even if this is so (and we do not resolve the question here),
dismissal of Presley’s complaint was improper. Because "[t]here is not
. . . any fixed distance at which curtilage ends," a trial court must exam-
ine a number of factors to determine the bounds of the curtilage. United
States v. Breza, 308 F.3d 430, 435 (4th Cir. 2002) (internal quotation
marks omitted); see also United States v. Dunn, 480 U.S. 294, 301
(1987) (propounding four-factor test). To date, the district court has
made no finding as to the extent of the curtilage surrounding Presley’s
home. The Defendants have not contended that the property allegedly
seized — a trail through Presley’s less-than-one-acre yard — extends
beyond the curtilage, and the facts as alleged in Presley’s complaint pro-
vide no basis for so concluding.
6                PRESLEY v. CITY OF CHARLOTTESVILLE
See, e.g., Locke v. Davey, 540 U.S. 712, 720 n.3, 725 (2004) (Free
Exercise, Free Speech, and Equal Protection Clauses); Jones v. United
States, 526 U.S. 227, 243 n.6 (1999) (Fifth and Sixth Amendments);
Alexander v. United States, 509 U.S. 544, 546-47 (1993) (rejecting
First Amendment claim on the merits but remanding for reconsidera-
tion of Eighth Amendment claim).

   As the Court has explained, "[c]ertain wrongs affect more than a
single right and, accordingly, can implicate more than one of the Con-
stitution’s commands." Soldal v. Cook County, 506 U.S. 56, 70
(1992). Accord James Daniel Good Real Property, 510 U.S. at 50-52.
Indeed, the Court has squarely rejected the argument that, on the basis
of a single set of facts, a plaintiff could only assert the violation of
one constitutional provision, holding instead that the plaintiff could
simultaneously bring a due process claim and a Fourth Amendment
claim. See James Daniel Good Real Property, 510 U.S. at 52; Soldal,
506 U.S. at 70-71. Moreover, the Court has observed that it sees "no
basis for doling out constitutional protections" one at a time; rather,
a court should examine each constitutional claim in turn. Soldal, 506
U.S. at 70.

   In just one circumstance has the Supreme Court held that a single
set of facts may not simultaneously give rise to two constitutional vio-
lations: when one of the provisions assertedly violated contains only
a "generalized notion" of constitutional rights — such as substantive
due process — and the other provision is "an explicit textual source
of constitutional protection" that specifically addresses the precise
harm at issue. Graham v. Connor, 490 U.S. 386, 395 (1989); see also
Gerstein v. Pugh, 420 U.S. 103, 125 n.27 (1975). This is not the case
here — both the Fourth Amendment Seizure Clause and the Fifth
Amendment Takings Clause address specific, rather than general,
harms, and the Court has never held that one specific constitutional
clause gives way to another equally specific clause when their
domains overlap. The Supreme Court’s conclusion in Soldal that
"[s]urely, Graham does not bar resort . . . to the Fourth Amendment’s
specific protection for ‘houses, papers, and effects,’" 506 U.S. at 70-
71, holds true here as well.

   Moreover, contrary to the suggestion of the district court, recogniz-
ing that a Fourth Amendment claim and a Fifth Amendment claim
                 PRESLEY v. CITY OF CHARLOTTESVILLE                   7
may arise from the same appropriation of property does not "extin-
guish[ ]" the distinction between a seizure and a taking. Many sei-
zures — for example, forfeitures — are not takings at all. See, e.g.,
United States v. Plat 20, Lot 17, Great Harbor Neck, 960 F.2d 200,
210 (1st Cir. 1992) ("[I]t is settled that if the federal government’s
actions comport, procedurally and substantively, with the terms of a
lawfully enacted forfeiture statute, it may seize private property with-
out compensating the owner."). And many takings — for example,
regulatory takings — likely do not sufficiently interfere with posses-
sory interests to constitute a seizure. See, e.g., Lucas v. S.C. Coastal
Council, 505 U.S. 1003, 1014 (1992) (noting that a regulation could
effect a taking even if there was no appropriation of property or ouster
of the owner’s possession).

   More importantly, even when the same appropriation does consti-
tute both a seizure and a taking, meaningful legal differences continue
to separate a Fourth Amendment seizure claim from a Fifth Amend-
ment takings claim. To prevail on a seizure claim, a plaintiff must
prove that the government unreasonably seized property. Soldal, 506
U.S. at 71. By contrast, to make out a takings claim, a plaintiff must
demonstrate that the government took property without just compen-
sation. Williamson County Reg’l Planning Comm’n v. Hamilton
Bank, 473 U.S. 172, 194 (1985). Because the legal elements of a sei-
zure claim and a takings claim differ, there is no danger that one con-
stitutional provision will subsume the other, even if a single set of
facts provides the basis for a cause of action under both.

   In sum, here, as in James Daniel Good Real Property and Soldal,
"the seizure of property implicates two explicit textual sources of con-
stitutional protection, the Fourth Amendment and the Fifth." James
Daniel Good Real Prop., 510 U.S. at 50 (internal quotation marks
omitted); Soldal, 506 U.S. at 70. In such circumstances, the Supreme
Court has directed that "the proper question is not which Amendment
controls but whether either Amendment is violated." James Daniel
Good Real Prop., 510 U.S. at 50.

   Notwithstanding this clear directive, the Defendants here, echoing
those in James Daniel Good Real Property and Soldal, assert that one
Amendment (here, as in Soldal, the Fifth) "provides the full measure"
of relief. See James Daniel Good Real Prop., 510 U.S. at 50. And
8                 PRESLEY v. CITY OF CHARLOTTESVILLE
echoing the lower court in Soldal, the dissent accepts that argument
on the rationale that to do otherwise would permit the Fourth Amend-
ment to undermine the Fifth. Compare Soldal v. County of Cook, 942
F.2d 1073, 1078-79 (7th Cir. 1991) ("[T]he particular distinction that
we have just elaborated . . . between a Fourth Amendment seizure and
other types of interference with property is necessary . . . if the Fourth
Amendment is not to swallow the due process clause."), rev’d, 506
U.S. 56 (1992), with post at 17 ("[T]o allow [Presley] to pursue relief
under the Fourth Amendment here would undercut well-established
Fifth Amendment takings jurisprudence."). Yet, the Supreme Court
firmly — and unanimously — rejected that view in Soldal; and reiter-
ated that rejection in James Daniel Good Real Property.

   The dissent ignores James Daniel Good Real Property and seeks
to distinguish Soldal from the case at hand on the basis of a single
purported factual difference. The dissent concedes that Presley, like
the Soldals, has alleged a seizure, but argues that in the Soldal seizure
there was "no element of public use," post at 22, while the seizure
here was effectuated "for permanent public use," id. at 18. In the dis-
sent’s view, "the presence of a public use is a critical fact that distin-
guishes this case from Soldal. . . ." Id. at 22.

   The dissent’s "critical" distinction fails. Although the seizure at
issue in Soldal — governmental assistance with an illegal eviction —
may not have been for a public use,4 nothing in Soldal holds, or even
suggests, that the Fourth Amendment only applies to seizures for non-
public uses. Indeed, the Soldal Court reached precisely the opposite
conclusion — that the "reason" for a seizure "is wholly irrelevant to
    4
   Then again, in light of the elasticity given to the term "public use,"
the government action in Soldal to preserve safety and order could well
be characterized as serving a public purpose. See Hawaii Housing Auth.
v. Midkiff, 467 U.S. 229, 241 (1984) (to satisfy the public use require-
ment, the taking must be "rationally related to a conceivable public pur-
pose"); Faith Temple Church v. Town of Brighton, 405 F. Supp. 2d 250,
255-56 n.4 (W.D.N.Y. 2005) (noting that the Supreme Court has
"adopted an expansive definition of public use (essentially equating it
with any use that serves a public purpose)" (quoting Kelo v. City of New
London, 125 S. Ct. 2655, 2663 (2005) (internal quotation marks omit-
ted))).
                   PRESLEY v. CITY OF CHARLOTTESVILLE                         9
the threshold question whether the Amendment applies." Soldal, 506
U.S. at 69. As Soldal explained, "the right against unreasonable sei-
zures would be no less transgressed if the seizure of the house was
undertaken to collect evidence, verify compliance with a housing reg-
ulation, effect an eviction by the police, or on a whim, for no reason
at all." Id. (emphasis added).5 Whether Presley alleges that the Defen-
dants have seized her property for a public purpose — or by mistake
and for no reason at all — the Fourth Amendment applies to the sei-
zure.

   Like the lower court in Soldal, the dissent here worries that apply-
ing the Fourth Amendment to seizures of real property would lead to
"unworkable" results. Compare post at 18, 20, with Soldal, 942 F.2d
at 1077. But the Supreme Court in Soldal expressly rejected this con-
cern, explaining why it is appropriate to subject even seizures for a
public purpose to constitutional scrutiny. Soldal pointed out that
because "reasonableness" is still the "ultimate" Fourth Amendment
standard, numerous seizures of the "type" in Soldal, including those
pursuant to a court order, "will survive constitutional scrutiny," since
a "showing of unreasonableness" in such circumstances will be a "la-
borious task indeed." Soldal, 506 U.S. at 71. Thus, the Soldal Court
itself rejected the dissent’s theory: a seizure for a public purpose may
well be reasonable and so "survive constitutional scrutiny" under the
Fourth Amendment, but an allegation that a seizure was for a public
purpose does not somehow eliminate Fourth Amendment scrutiny.6
  5
     Although in Soldal the Court addressed the distinction between pri-
vacy and property, the Court’s language is unequivocal and the principle
— that the "reason" for the seizure is "wholly irrelevant" — applies
equally here.
   6
     Moreover, contrary to the dissent’s contention, it is not at all clear that
"the only reasonable inference from the facts alleged in the complaint . . .
is that Presley’s property has been put to public use." Post at 18 n.3.
Reading her allegations in the light most favorable for her — as we must
at this juncture — Presley has alleged, at least alternatively, that the
Defendants seized her property in error, and thus for a non-public use.
It seems that if anything can still be characterized as a private use, it is
a seizure committed in error and thus with no public purpose. See Mont-
gomery v. Carter County, Tennessee, 226 F.3d 758, 765-66 (6th Cir.
2000) (holding that the government’s erroneous designation of a private
driveway as a public road "presents us with a rare real-life example" of
a taking for private use). However, because Soldal teaches that the pur-
pose of the seizure does not matter, we need not pursue this distinction.
10               PRESLEY v. CITY OF CHARLOTTESVILLE
  Put simply, that Presley may also have a claim under the Fifth
Amendment’s Takings Clause does not bar her from bringing a
Fourth Amendment seizure claim.

                                  B.

   The district court alternatively held that no seizure had occurred
here because Presley was not "completely deprived . . . of her posses-
sory interests in her property." But a deprivation need not be this
severe to constitute a seizure subject to constitutional protections.
Rather, the Fourth Amendment also governs temporary or partial sei-
zures. See United States v. Place, 462 U.S. 696, 705 (1983) ("The
intrusion on possessory interests occasioned by a seizure of one’s per-
sonal effects can vary both in its nature and extent."); Pepper v. Vil-
lage of Oak Park, 430 F.3d 805, 809 (7th Cir. 2005) (noting that
"substantial damage to [a] couch" was a seizure); United States v.
Gray, 484 F.2d 352, 356 (6th Cir. 1973) (holding that temporarily
removing rifles from a closet to copy down their serial numbers was
a seizure).

   In fact, the Supreme Court has held that a seizure of property
occurs whenever "there is some meaningful interference with an indi-
vidual’s possessory interests in that property." United States v. Jacob-
sen, 466 U.S. 109, 113 (1984). Presley has alleged an "interference
with" her "possessory interests" that is clearly "meaningful"; indeed,
this interference has assertedly been disruptive, stressful, and inva-
sive. Her complaint states that she has been deprived of the use of part
of her property due to the regular presence of a veritable army of tres-
passers who freely and regularly traverse her yard, littering, making
noise, damaging her land, and occasionally even camping overnight.
This constant physical occupation certainly constitutes a "meaningful
interference" with Presley’s "possessory interests" in her property.

   Of course, it is private individuals, not City officials, who have
actually interfered with Presley’s possessory interests here. Although
private actions generally do not implicate the Fourth Amendment,
when a private person acts "as an agent of the Government or with
the participation or knowledge of any governmental official," then the
private person’s acts are attributed to the government. Jacobsen, 466
U.S. at 113 (internal quotation marks omitted). The government need
                  PRESLEY v. CITY OF CHARLOTTESVILLE                    11
not compel nor even involve itself directly in the private person’s
actions. For example, in Skinner v. Railway Labor Executives’ Ass’n,
489 U.S. 602, 614-15 (1989), the Supreme Court held that "breath and
urine tests required by private railroads" implicated the Fourth
Amendment when the railroads voluntarily complied with federal reg-
ulations governing such tests.7

   As in Skinner, several factors in this case "combine to convince us
that [the Defendants] did more than adopt a passive attitude toward
the underlying private conduct" and that therefore the acts of private
persons are attributable to the Defendants. See id. at 615. At some
point, the Defendants knew that their map was erroneous.8 They also
knew that the Rivanna trail map would encourage public use of the
trail — this was, after all, the map’s purpose. Finally, Defendants also
knew that the City’s involvement would communicate to trail users
  7
     Such cases differ markedly from the more usual situation in which the
government merely knows of or acquiesces in a private person’s search
or seizure, whose fruits (e.g., drugs or a confession) are then appropri-
ated by the government for its own purposes. See, e.g., United States v.
Jarrett, 338 F.3d 339 (4th Cir. 2003); United States v. Ellyson, 326 F.3d
522 (4th Cir. 2003). In those cases, because government involvement in
the actual search or seizure is relatively slight, courts generally require
that "the private individual intended to assist law enforcement" before
they conclude that the government is sufficiently implicated in the search
or seizure to trigger the Fourth Amendment. Jarrett, 338 F.3d at 344; see
also Ellyson, 326 F.3d at 527. However, in cases like the one at hand (or
like Soldal and Skinner), the private person’s motivation is not critical
because the government is more heavily involved in the search or sei-
zure. That is, rather than merely being aware of or acquiescing in private
conduct, the government actively encourages, facilitates, or otherwise
participates in the private search or seizure. Such involvement clearly
triggers Fourth Amendment protections, regardless of the private party’s
intentions. See Soldal, 506 U.S. at 58-59, 61-62 (applying Fourth
Amendment when police facilitated a private landlord’s self-interested
seizure of a motor home); Skinner, 489 U.S. at 609-12 (applying Fourth
Amendment when government regulations facilitated private employers’
self-interested collection of employees’ blood and urine samples).
   8
     Because seizures must be intentional, see Brower v. Inyo County, 489
U.S. 593, 596 (1989), no seizure could have occurred before the Defen-
dants knew that they had erred.
12                PRESLEY v. CITY OF CHARLOTTESVILLE
that there were no legal barriers to their use of the entire trail, includ-
ing the portion that cut through Presley’s property. Cf. Rossignol v.
Voorhaar, 316 F.3d 516, 525-26 (4th Cir. 2003) (seizure attributable
to the government when official "gave ‘significant encouragement’ to
its [allegedly private] perpetrators").

   Nevertheless, despite this knowledge, the Defendants assertedly
did nothing to correct their error, and consequently, in reliance upon
the erroneous map, private individuals trespassed onto Presley’s yard.
Moreover, when Presley attempted to protect her own property, the
Defendants initiated a meritless criminal prosecution against her to
force her to take down the razor wire. See Soldal, 506 U.S. at 60 n.6
(noting that Fourth Amendment is implicated when government offi-
cials prevent lawful resistance against seizures effected by private
persons). These factors "are clear indices of the [Defendants’] encour-
agement, endorsement, and participation, and suffice to implicate the
Fourth Amendment." Skinner, 489 U.S. at 615-16; see also United
States v. Walther, 652 F.2d 788, 791 (9th Cir. 1981) (noting that a pri-
vate search is attributed to the government if the government is "in-
volved . . . indirectly as an encourager of the private citizen’s
actions").

                                    C.

   In sum, we cannot agree with the district court that Presley "can
prove no set of facts in support of [her] claim which would entitle
[her] to relief." Conley, 355 U.S. at 45-46. Although she ultimately
may not be able to prevail, Presley has at least raised a Fourth
Amendment seizure claim by alleging that private individuals, know-
ingly encouraged and aided by the Defendants, trespassed onto her
property. Accordingly, we reverse the district court’s dismissal of this
claim.

                                   III.

   Although Presley’s Fourth Amendment claim survives the Defen-
dants’ motion to dismiss, her procedural due process claim does not.
Even assuming that Presley suffered a deprivation in this case, the
district court correctly recognized that because the only deprivation
                  PRESLEY v. CITY OF CHARLOTTESVILLE                   13
                                                       9
that she has alleged is effectively a physical taking, an inverse con-
demnation action for just compensation (which is clearly available to
her under state law) provides all the process to which she is due.

   In so holding, we recognize that Presley asserts that she was not
afforded predeprivation notice or a hearing. Ordinarily, such prede-
privation process is required; "absent the necessity of quick action by
the State or the impracticality of providing any predeprivation pro-
cess, a post-deprivation hearing [is] constitutionally inadequate."
Logan v. Zimmerman Brush Co., 455 U.S. 422, 436 (1982) (internal
quotation marks omitted).

   But a taking differs from other deprivations, both in its importance
to governance and in the additional procedural protections provided
whenever a taking occurs. As the Supreme Court explained long ago,
"The taking of private property for public use upon just compensation
is so often necessary for the proper performance of governmental
functions that the power is deemed to be essential to the life of the
state." Georgia v. City of Chattanooga, 264 U.S. 472, 480 (1924).
And, when the facts of a case establish a taking (regardless of whether
the plaintiff has alleged one), the owner of the taken property is con-
stitutionally entitled to two protections not afforded to others suffer-
ing property deprivations: the government must demonstrate that the
taking was for a public use, and the government must afford the
owner just compensation. The government’s heightened interest in
eminent domain and the unique safeguards surrounding takings neces-
sarily affect any procedural due process analysis. See Mathews v.
Eldridge, 424 U.S. 319, 335 (1976) (noting that the "probable value"
of "substitute procedural safeguards" and the "Government’s interest"
are two of the three "distinct factors" to be weighed in analyzing
whether the process provided was adequate).
  9
    The term "physical taking" refers to a taking that occurs when the
government "enter[s] into physical possession of property without
authority of a court order." United States v. Dow, 357 U.S. 17, 21 (1958).
It stands in contrast to a taking pursuant to condemnation proceedings
governed by state law. Id. The Defendants do not argue that they have
ever initiated condemnation proceedings in this case; thus, we deal only
with a physical taking here.
14               PRESLEY v. CITY OF CHARLOTTESVILLE
   Perhaps in light of these concerns, a century of precedent has cre-
ated a distinct body of due process law for cases like the present one
in which the challenged deprivation is a physical taking. Under these
precedents, government entities need not provide a hearing before
they physically take private property, so long as the taking is for a
public use. Bragg v. Weaver, 251 U.S. 57, 58 (1919) ("[A] hearing
thereon is not essential to due process in the sense of the Fourteenth
Amendment."); see also Joslin Mfg. Co. v. City of Providence, 262
U.S. 668, 670, 678 (1923) (holding that a city is authorized to decide
whether to take land "ex parte, without appeal or opportunity for hear-
ing and decision by an impartial tribunal").

   Nor need the government provide notice before effecting a physical
taking. Rather, in the takings context, the Due Process Clause only
entitles property owners to adequate notice prior to a judicial condem-
nation or just-compensation proceeding. See Schroeder v. City of New
York, 371 U.S. 208, 212-13 (1962); Walker v. City of Hutchinson, 352
U.S. 112, 115 (1956). Entitlement to notice in this context merely fol-
lows the well-established rule, articulated in Mullane v. Central Han-
over Trust Co., 339 U.S. 306, 314 (1950), that notice is "[a]n
elementary and fundamental requirement of due process in any [judi-
cial] proceeding which is to be accorded finality." Thus, when a gov-
ernment entity condemns land, notice must precede the initiation of
judicial proceedings that will finally determine the value of that land,
whether those proceedings occur before the government takes physi-
cal possession of the land, see Schroeder, 371 U.S. at 212-13, or
afterward, see Bailey v. Anderson, 326 U.S. 203, 205 (1945). But the
government need not provide notice prior to a physical taking that, as
here, is not itself preceded by any judicial process.

   Rather, when the alleged deprivation is effectively a physical tak-
ing, procedural due process is satisfied so long as private property
owners may pursue meaningful postdeprivation procedures to recover
just compensation. See Bailey, 326 U.S. at 205 (holding that "it has
long been settled that due process does not" require a hearing "in
advance of [land’s] occupation . . . provided only that the owner have
opportunity . . . to be heard" prior to a final determination "of the
value of the land taken"); Fulcher v. United States, 632 F.2d 278, 291
(4th Cir. 1980) (en banc) (Phillips, J., concurring) ("[T]here can be no
questions of entitlement to due process notice as an incident to the
                 PRESLEY v. CITY OF CHARLOTTESVILLE                 15
prior taking by physical seizure; all the process due in respect of the
right to compensation is supplied by the availability of the inverse
condemnation cause of action.").

   These well-established principles govern the case at hand. If we
accept Presley’s factual allegations, as we must at this stage in the
proceedings, then the City has physically taken, and therefore
deprived Presley of, some of her property. Nevertheless, Presley can-
not show that she was denied adequate procedures to obtain just com-
pensation. Under Virginia law, aggrieved property owners may file an
inverse condemnation action pursuant to Virginia’s declaratory judg-
ment statute. See Richmeade, L.P. v. City of Richmond, 594 S.E.2d
606, 607 (Va. 2004) (citing Va. Code Ann. § 8.01-184 (West 2000)).
If they prevail, they may obtain a court order requiring that the rele-
vant governmental body comply with Virginia’s established proce-
dures for determining compensation. See Va. Code Ann. § 8.01-187
(West 2000). Because Virginia law provides an adequate procedure
for obtaining compensation for a taking — a procedure readily avail-
able to Presley — Presley has alleged no denial of procedural due
process.

   One final note: Our holding today may seem to raise the specter of
government entities deciding to physically take property (for which
no predeprivation process is due) rather than pursuing the more gruel-
ling path of condemnation proceedings. But what condemnation pro-
ceedings lack in procedural ease, they gain in security. As Judge J.
Dickson Phillips has noted:

    While a taking by physical invasion, being completely effi-
    cacious to acquire title, might be thought preferable to the
    administrative difficulties attendant upon formal condemna-
    tion proceedings, there are of course overpowering reasons
    to prefer the latter. Properly conducted, the formal proceed-
    ing can, and typically does, dispose of all issues and con-
    clude all persons in a setting chosen by the condemning
    authority. Taking by physical invasion on the other hand
    simply exposes the government to continued "inverse con-
    demnation" actions by various claimants proceeding as and
    when they will.
16                PRESLEY v. CITY OF CHARLOTTESVILLE
Fulcher, 632 F.2d at 291 n.11 (Phillips, J., concurring). We believe
that Judge Phillips’s insight applies with undiminished force today.

                                   IV.

  Finally, we turn to Presley’s substantive due process claim. Her
complaint alleges an "abuse of governmental power" based on the
defendants’ willful encouragement of private individuals to trespass
onto her property.

   Graham v. Connor controls. Graham held that substantive due pro-
cess cannot independently support a claim when "an explicit textual
source of constitutional protection" governs the precise conduct at
issue. 490 U.S. at 395. For the reasons discussed above, all of Pres-
ley’s claims fall within the ambit of the Fourth Amendment Seizure
Clause and the Fourteenth Amendment’s procedural due process pro-
tections. Thus, those provisions, "not the more generalized notion of
‘substantive due process,’ must be the guide for analyzing [Presley’s]
claims." Id.

                                    V.

   For the foregoing reasons, we affirm the judgment of the district
court dismissing Presley’s substantive and procedural due process
claims, reverse the judgment of the district court dismissing her
Fourth Amendment seizure and conspiracy claims,10 and remand for
further proceedings consistent with this opinion.

                        AFFIRMED IN PART, REVERSED IN PART,
                                            AND REMANDED

TRAXLER, Circuit Judge, concurring in part and dissenting in part:

   Today’s decision, in my view, departs from a long and well-
established body of law under the Fifth Amendment and drastically
  10
    Because Presley has alleged that the Defendants conspired to commit
a Fourth Amendment seizure, she has stated a claim for a conspiracy to
violate her constitutional rights. See, e.g., Mendocino Envt’l Ctr. v. Men-
docino County, 192 F.3d 1283, 1301 (9th Cir. 1999).
                  PRESLEY v. CITY OF CHARLOTTESVILLE                     17
changes important substantive and procedural aspects of federal
inverse condemnation actions. As I explain below, permitting Presley
to pursue her claim under the Fourth Amendment results in nothing
less than the application of a new standard of liability, the creation of
a new spectrum of damages, and the elimination of procedural prereq-
uisites for pursuing an inverse condemnation claim in federal court.

   According to Presley’s complaint, the City "seized" a strip of her
land for a public use — to establish a section of a public hiking trail
along the Rivanna River. She does not want her land used by the pub-
lic, however, and sued to stop the City from representing to the public
that her property is open for public use as part of the Rivanna trail
system. Instead of raising a Fifth Amendment claim that the City is
taking her property without just compensation, Presley asserts only
that she suffered an unreasonable seizure of her property in violation
of the Fourth Amendment. My belief is that Presley’s allegations
present a quintessential takings claim under the Fifth Amendment and
that to allow her to pursue relief under the Fourth Amendment here
would undercut well-established Fifth Amendment takings jurispru-
dence.1

   At first glance, the Fourth Amendment may appear to apply in this
situation. There was a seizure of her property,2 and an easy argument
  1
     The complaint alleges that the City engaged in a conspiracy with the
Rivanna Trails Foundation to deprive Presley of her exclusive ownership
rights. The conspiracy allegations, however, do not change the relevant
constitutional analysis here.
   2
     A Fourth Amendment seizure occurs whenever "there is some mean-
ingful interference with an individual’s possessory interests in that prop-
erty." United States v. Jacobsen, 466 U.S. 109, 113 (1984). In this case,
the City significantly interfered with perhaps the most important aspect
of real property ownership — the right to exclude others from one’s
property. See Kaiser Aetna v. United States, 444 U.S. 164, 179-80 (1979)
("[T]he ‘right to exclude,’ so universally held to be a fundamental ele-
ment of the property right, falls within this category of interests that the
Government cannot take without compensation.") (footnote omitted);
Hendler v. United States, 952 F.2d 1364, 1374 (Fed. Cir. 1991) ("In the
bundle of rights we call property, one of the most valued is the right to
sole and exclusive possession — the right to exclude strangers, or for that
18                 PRESLEY v. CITY OF CHARLOTTESVILLE
can be made that the seizure was unreasonable. In my judgment, how-
ever, the fact that the City seized her real property for permanent pub-
lic use puts this matter under the Takings Clause of the Fifth
Amendment exclusively.3 See Nollan v. California Coastal Comm’n,
483 U.S. 825, 832 (1987) (explaining that a Fifth Amendment taking
by physical occupation occurs "where individuals are given a perma-
nent and continuous right to pass to and fro, so that the real property
may continuously be traversed, even though no particular individual
is permitted to station himself permanently upon the premises"). The
Supreme Court’s Fifth Amendment case law establishes both proce-
dural requirements and remedies tailored to circumstances involving
landowners who are informally dispossessed of all or a portion of
their real property by the government for an ongoing public use. As
explained below, permitting Presley to invoke the Fourth Amendment
here would allow her to make an end-run around this well-established
body of law. And, just as significantly, I believe that application of
Fourth Amendment reasonableness standards to Presley’s claim
would ultimately prove to be unworkable.

   First, to say the City’s actions may fall within the definition of a
seizure does not necessarily mean Presley’s claim arises under the
Fourth Amendment. Indeed, a "seizure" as defined in Fourth Amend-
ment cases occurs in every case where there is a taking by physical
occupation as opposed to a regulatory taking. But the application of
the Fourth Amendment to cases like this one would upset the well-
established and clear procedure for raising constitutional challenges
to this type of taking by the government, requiring the plaintiff first

matter friends, but especially the Government."). Although I would ulti-
mately affirm the district court’s dismissal of Presley’s Fourth Amend-
ment claim, I would not do so based on the district court’s reasoning that
no seizure occurred for purposes of the Fourth Amendment. The facts
alleged by Presley are sufficient to satisfy the technical definition of "sei-
zure" for purposes of a motion to dismiss.
   3
     Although Presley’s complaint does not contain the phrase "public
use," the only reasonable inference from the facts alleged in the com-
plaint — that the City turned part of her property into a riverside hiking
trail open to the public — is that Presley’s property has been put to pub-
lic use.
                  PRESLEY v. CITY OF CHARLOTTESVILLE                   19
to seek in state court compensation for the taking and permitting the
plaintiff to proceed to federal court only if just compensation is
denied. See Williamson County Reg’l Planning Comm’n v. Hamilton
Bank of Johnson City, 473 U.S. 172, 194-95 (1985). Allowing a plain-
tiff to bring a Fourth Amendment claim any time a state government
physically seizes real property for public use, as Presley contends we
must, would severely undermine the process contemplated by the
Supreme Court in Williamson.4

   Moreover, permitting plaintiffs like Presley to proceed under the
Fourth Amendment would expose governments to a radically differ-
ent measure of damages than would be available in a traditional
inverse condemnation action where the plaintiff’s damages are gener-
ally limited to the fair market value of the property taken. See Kirby
Forest Indus., Inc. v. United States, 467 U.S. 1, 10 (1984) ("‘Just
compensation’. . . means in most cases the fair market value of the
property on the date it is appropriated."). A plaintiff asserting a Fourth
Amendment violation, however, would be entitled to recover the full
measure of damages typically available in a § 1983 action, including
damages for the emotional distress caused by the government’s unrea-
sonable conduct, and even punitive damages in the proper case. See
Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 305-06 (1986)
("We have repeatedly noted that 42 U.S.C. § 1983 creates a species
of tort liability in favor of persons who are deprived of rights, privi-
leges, or immunities secured to them by the Constitution. Accord-
   4
     There is some question about whether a plaintiff who contends that
a taking was unconstitutional because the land was not taken for a public
purpose must resort to state remedies before seeking relief in federal
court. Compare Montgomery v. Carter County, Tenn., 226 F.3d 758, 768
(6th Cir. 2000) (concluding that plaintiff who challenges a taking on
private-purpose grounds need not first avail himself of state remedies),
and Armendariz v. Penman, 75 F.3d 1311, 1320-21 & n.5 (9th Cir. 1996)
(en banc) (same), and Samaad v. City of Dallas, 940 F.2d 925, 936-37
(5th Cir. 1991) (same), with Covington Court, Ltd. v. Village of Oak
Brook, 77 F.3d 177, 179 (7th Cir. 1996) (concluding that a plaintiff who
contends taking was improper because it was done for a private purpose
must exhaust state remedies before bringing suit in federal court). As I
noted previously, however, the facts alleged do not reasonably permit
Presley to challenge the City’s action on the grounds that the taking was
for a private use.
20                PRESLEY v. CITY OF CHARLOTTESVILLE
ingly, when § 1983 plaintiffs seek damages for violations of
constitutional rights, the level of damages is ordinarily determined
according to principles derived from the common law of torts.") (foot-
note, citations, and internal quotation marks omitted); Smith v. Wade,
461 U.S. 30, 56 (1983) ("[A] jury may be permitted to assess punitive
damages in an action under § 1983 when the defendant’s conduct is
shown to be motivated by evil motive or intent, or when it involves
reckless or callous indifference to the federally protected rights of
others."). To allow a plaintiff’s characterization of her claim to effect
such a radical difference in the government’s potential liability seems
unwise, to say the least.

   I also believe that permitting Presley to pursue a Fourth Amend-
ment claim under the facts of this case is inconsistent with existing
Fourth Amendment jurisprudence. Most Fourth Amendment seizure
cases involve relatively brief and completed seizures, such as traffic
stops and arrests. But where the seizure is ongoing and indefinite,
courts typically reject arguments that a "continuing seizure" can be
challenged under the Fourth Amendment. See, e.g., Lee v. City of Chi-
cago, 330 F.3d 456, 460-66 (7th Cir. 2003) (rejecting Fourth Amend-
ment claim in case where police refused to return an impounded car,
concluding that such a "continuing seizure" must be analyzed under
the Due Process Clause); Fox v. Van Oosterum, 176 F.3d 342, 351
(6th Cir. 1999) (explaining that "[o]nce the act of taking the property
is complete, the seizure has ended and the Fourth Amendment no lon-
ger applies"); cf. Riley v. Dorton, 115 F.3d 1159, 1163-64 (4th Cir.
1997) (en banc) (rejecting concept of a Fourth Amendment "continu-
ing seizure" and concluding that the Fourth Amendment governed
only those claims of excessive force occurring at the time of arrest;
claim that excessive force was used later, when plaintiff was being
interviewed at the police station, is governed by the Fourteenth
Amendment standard applicable to pre-trial detainees). Since the sei-
zure at issue in this case is a continuing one, the cases rejecting the
"continuing seizure" concept and placing a temporal restriction on
Fourth Amendment claims would seem to foreclose Presley’s claim
that she may proceed under the Fourth Amendment.

   Even assuming, however, that the continuing nature of the seizure
was not an insuperable obstacle to Presley’s Fourth Amendment
claim, application of the general Fourth Amendment standard would
                 PRESLEY v. CITY OF CHARLOTTESVILLE                  21
simply be unworkable in cases like this one. Reasonableness is the
overarching standard in Fourth Amendment inquiries. I cannot envi-
sion a case where a government taking of private property for a public
purpose without just compensation, which is what Presley alleges
happened in this case, would be anything but unreasonable per se. To
accept Presley’s characterization of her claim as arising under the
Fourth Amendment would thus create an entire class of constitutional
tort claims where liability on the part of the government would be vir-
tually automatic and where the government would be exposed to the
full panoply of common-law damages.

   Presley relies almost exclusively on the Supreme Court’s opinion
in Soldal v. Cook County, 506 U.S. 56 (1992). In Soldal, police offi-
cers facilitated the improper repossession of a mobile home by private
parties. The owner of the mobile home brought an action under 42
U.S.C.A. § 1983 alleging that the police officers violated the Fourth
Amendment and the Due Process Clause of the Fifth and Fourteenth
Amendments. The Seventh Circuit rejected the plaintiff’s efforts to
bring a Fourth Amendment claim against the officers, concluding that
the claim was properly viewed as alleging, at most, a due process
claim. The Supreme Court reversed, holding that "[c]ertain wrongs
affect more than a single right and, accordingly, can implicate more
than one of the Constitution’s commands." Id. at 70. The Court noted
that the Fourth Amendment is not limited in its application to cases
arising in a criminal context and that the Fourth Amendment protects
private property interests as well as privacy interests. See id. at 69.
Because the actions alleged by the plaintiff implicated those interests,
the Court concluded that the complaint alleged a "seizure" within the
meaning of the Fourth Amendment and that the plaintiff must be per-
mitted to proceed with that claim. See id. at 72.

   While the Soldal Court concluded that a seizure within the meaning
of the Fourth Amendment had occurred in that case, nothing in Soldal
indicates that every claim involving a seizure gives rise to a Fourth
Amendment claim. A "seizure" as defined in Fourth Amendment
cases occurs in every case where the government physically takes pri-
vate property for use by members of the general public. I am aware
of no case, however, where the Supreme Court has permitted a plain-
tiff to challenge a physical taking of property for public use by argu-
22                PRESLEY v. CITY OF CHARLOTTESVILLE
ing that the government’s actions were unreasonable under the Fourth
Amendment.

   Thus, the consequences of a conclusion that Presley may maintain
her claim under the Fourth Amendment are substantial, and I do not
believe that Soldal compels the conclusion Presley asserts. Unlike the
case at bar, there was no element of public use at issue in Soldal; the
police in Soldal used their authority to help a private party carry out
a re-possession for purely private purposes. In my view, the presence
of a public use is a critical fact that distinguishes this case from Soldal
and makes it unwise to apply the Soldal analysis to the facts of this
case. It is worth noting again that every physical taking of property
for public use involves a seizure as that term is defined in Soldal and
other Fourth Amendment cases. I am unwilling to conclude that Sol-
dal’s rather unremarkable holdings — that a given set of facts can
sometimes support more than one constitutional claim and that a sei-
zure within the meaning of the Fourth Amendment occurred when
state actors facilitated the forceful wrenching of a mobile home from
its moorings and the moving of the mobile home to a different site -
— silently worked a sea change in the law of eminent domain.

   Accordingly, I would hold that although the district court erred by
concluding that no seizure occurred in this case, the dismissal of Pres-
ley’s complaint was nonetheless proper. See, e.g., Cochran v. Morris,
73 F.3d 1310, 1315 (4th Cir. 1996) (en banc) (noting "the well-
recognized authority of courts of appeals to uphold judgments of dis-
trict courts on alternate grounds"). Although Presley might be
unhappy with the City’s apparent decision to place a public trail
across her property, the exercise of eminent domain does not require
the consent of the affected landowner. Her remedy is to initiate an
inverse condemnation action in state court and seek just compensation
for the public easement that the City created over a portion of her
property. See Williamson, 473 U.S. at 194-96. At that point, the City
would be required to decide how to proceed. If the City believes that
the public is best served by the trail continuing to cross Presley’s
property, then it would be required to pay her just compensation for
the permanent easement across her land. If the City were instead to
decide that the trail could be relocated so that it did not cross Pres-
ley’s property, then it would be required to compensate her only for
the time that easement was in place. If Presley does not receive just
                 PRESLEY v. CITY OF CHARLOTTESVILLE                 23
compensation through the state proceedings, her Fifth Amendment
claim would then be ripe. But until then, Presley’s constitutional
claim based on the taking of her property for a public purpose is pre-
mature and she cannot circumvent the ripeness hurdle by couching
her claim in Fourth Amendment terms. Thus, I believe the district
court properly dismissed this claim.

   In sum, I concur in Parts I, III, and IV of the majority opinion but
respectfully dissent from Part II.